Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21   Entered 06/17/21 15:16:27   Page 1 of 8




                                   EXHIBIT B

                   JOINT ADMINISTRATION DECLARATION




                                        1
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21                Entered 06/17/21 15:16:27   Page 2 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

----------------------------------------------------- §
In re:                                                §
                                                      §
GVS TEXAS HOLDINGS I, LLC,                            §   Case No. 21-31121
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
GVS PORTFOLIO I B, LLC,                               §   Case No. 21-31119
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
GVS PORTFOLIO I, LLC,                                 §   Case No. 21-31120
                                                      §
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
WC MISSISSIPPI STORAGE                                §   Case No. 21-31125
PORTFOLIO I, LLC,                                     §
                                                      §
                  Debtor.                             §
                                                      §
Tax I.D. No. XX-XXXXXXX                               §
----------------------------------------------------- §
In re:                                                §
                                                      §
GVS NEVADA HOLDINGS I, LLC,                           §   Case No. 21-31126
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21                      Entered 06/17/21 15:16:27   Page 3 of 8




                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
                                                        §
In re:                                                  §
                                                        §
GVS OHIO HOLDINGS I, LLC                                §       Case No. 21-31123
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS MISSOURI HOLDINGS I, LLC,                           §       Case No. 21-31127
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS NEW YORK HOLDINGS I, LLC                            §       Case No. 21-31128
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS INDIANA HOLDINGS I, LLC                             §       Case No. 21-31129
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS TENNESSEE HOLDINGS I, LLC,                          §       Case No. 21-31131
                                                        §



                                                            2
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21                      Entered 06/17/21 15:16:27   Page 4 of 8




                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS TEXAS HOLDINGS II, LLC                              §       Case No. 21-31122
LLC,                                                    §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
                                                        §
GVS OHIO HOLDINGS II, LLC                               §       Case No. 21-31124
GP LLC,                                                 §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS ILLINOIS HOLDINGS I, LLC,                           §       Case No. 21-31130
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §
In re:                                                  §
                                                        §
GVS COLORADO HOLDINGS I, LLC                            §       Case No. 21-31132
                                                        §
                                                        §
                  Debtor.                               §
                                                        §
Tax I.D. No. XX-XXXXXXX                                 §
-----------------------------------------------------   §

         DECLARATION OF ROBERT D. ALBERGOTTI IN SUPPORT OF THE
         EMERGENCY MOTION OF DEBTORS PURSUANT TO BANKRUPTCY
          RULE 1015(b) AND LOCAL RULE 1015-1 FOR ORDER DIRECTING
                JOINT ADMINISTRATION OF CHAPTER 11 CASES

Robert D. Albergotti, being duly sworn, states the following under penalty of perjury:




                                                            3
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21                     Entered 06/17/21 15:16:27              Page 5 of 8




         1.       I am an independent director on the board of directors (the “Board”) of GVS Texas

Holdings I, LLC (“GVS Texas”) and its affiliated debtors and debtors-in-possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”). I have over forty years of experience in

the development and implementation of complex restructuring solutions through internal

reorganizations, asset dispositions, divisional shutdowns, and Chapter 11 restructurings. I am

generally familiar with the Debtors’ day-to-day operations, business and financial affairs, and

books and records.

         2.       To minimize the adverse effects of filing the chapter 11 petitions while at the same

time preserving value for the benefit of stakeholders, the Debtors have filed a number of motions

requesting various kinds of “first day” relief, including the Motion of the Debtors Pursuant to Rule

1015(b) and Local Rule 1015-1 for Order Directing Joint Administration of Chapter 11 Cases

(the “Motion”). 1 I submit this declaration (this “Declaration”) in support of the Motion, which

seeks entry of an order directing joint administration of these chapter 11 cases for procedural

purposes.

         3.       Except as otherwise indicated herein, all statements set forth in this Declaration are

based on (a) my personal knowledge of and familiarity with the Debtors’ operations, finances, and

restructuring efforts; (b) my review of relevant documents and information provided to me by

employees of or advisors to the Debtors; and (c) my opinion based on my experience and

knowledge concerning the Debtors’ operations and financial and business affairs, including my

general knowledge of the industry in which the Debtors operate. I am over the age of 18 and

authorized to submit this Declaration on behalf of the Debtors. If called upon to testify, I would

testify competently to the facts set forth herein.


1
  Unless otherwise defined herein, capitalized terms in this Declaration shall have the meanings ascribed to them in
the Motion.


                                                          4
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21            Entered 06/17/21 15:16:27        Page 6 of 8




                                    Background of the Debtors

          4.      On the date hereof (the “Petition Date”), the Debtors filed these cases under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Northern District of Texas (the “Court”) in order to preserve and

maximize the value of the Debtors’ assets for the benefit of their stakeholders and the estates.

          5.      The Debtors are limited liability companies with the principal business of owning

a wide array of properties functioning principally as self-storage and parking facilities. The

properties are managed by a non-Debtor operating affiliate that maintains, manages and operates

the facilities. The Debtors have approximately 64 storage locations in Texas, Colorado, Illinois,

Indiana, Mississippi, Missouri, Nevada, New York, Ohio, and Tennessee. Six of the properties

are in the Dallas-Fort Worth Metroplex, with an additional 28 located elsewhere in the State of

Texas. Since their formation, the Debtors and their non-Debtor operating affiliates have generated

revenue and marketed their services as the “Great Value Storage 2,” and maintain approximately

30,811 units, totaling 4,103,764 square feet. The storage units offer secure storage with 24-hour

security systems, both climate controlled and non-climate controlled, RV, car, and boat parking,

moving and storage supplies and moving truck rentals. In addition to conventional storage units,

the GVS Portfolio includes 1,380 covered and uncovered vehicle parking units; thirteen office,

warehouse and retail commercial spaces; four campsites; seven billboards; and, two cell tower

leases.

          6.      The Debtors own the properties, and the facilities are managed and operated by a

non-Debtor affiliate responsible for the leasing, management, and operation of the storage




2
    www.greatvaluestorage.com


                                                  5
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21            Entered 06/17/21 15:16:27        Page 7 of 8




facilities. The Debtors generate revenue through the regular and periodic collection of rents from

the thousands of tenants who lease storage space at the properties.

        7.      The Debtors’ board consists of myself, an independent director, Natin Paul, Richard

Arthur, an independent director, and Colleen De Vries, an independent director. Each of the

Debtors are directly or indirectly owned by GVS Portfolio I, LLC, GVS Portfolio I B, LLC, and

GVS Portfolio I C, LLC.

                                   Joint Administration Motion

        8.      Because the Debtors’ financial affairs and business operations are closely related,

many of the motions, hearings, and orders in the bankruptcy proceedings will affect all of the

Debtors. The entry of an order directing joint administration of these chapter 11 cases will reduce

fees and costs by avoiding duplicative filings and objections without harming the substantive rights

of any party in interest.

        9.      Joint administration will significantly reduce the volume of paper that otherwise

would be filed with the Clerk of the Court, because it will avoid the preparation, replication,

service, and filing, as applicable, of duplicative notices, applications, and orders. Accordingly, I

respectfully ask the Court to grant the relief requested in the Motion.

                            [Remainder of Page Intentionally Left Blank]




                                                 6
Case 21-31121-sgj11 Doc 3-2 Filed 06/17/21           Entered 06/17/21 15:16:27        Page 8 of 8




       I declare under penalty of perjury that, after reasonable inquiry, the foregoing is true and

correct to the best of my knowledge, information, and belief.


Executed this 17th day of June, 2021

                                                 /s/ Robert D. Albergotti
                                                 Robert D. Albergotti
                                                 Director
                                                 GVS Texas Holdings I, LLC




                                                7
